Citation Nr: 1713502	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-33 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition pursuant to § 38 CFR 4.29.

2.   Entitlement to a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence pursuant to § 38 CFR 4.30.

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

In a September 2016 statement, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in a September 2016 statement, the Veteran indicated that he wished to withdraw his claim with respect to entitlement to a temporary total evaluation because of hospital treatment and entitlement to a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence.  The Veteran then submitted a March 2017 statement reiterating this withdrawal.  As the aforesaid claims are on appeal, the Board deems these requests as requests to withdraw the appeal for these issues.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issues of entitlement to a temporary total evaluation because of hospital treatment and entitlement to a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence is dismissed.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


